 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   SHANT KASBARIAN,                                    Case No. 1:18-cv-00122-LJO-SAB

12                  Plaintiff,                           ORDER RE STIPULATION FOR AN
                                                         EXTENSION OF TIME TO SERVE
13          v.                                           PLAINTIFF’S REPLY BRIEF

14   COMMISSIONER OF SOCIAL SECURITY,                    (ECF No. 15)

15                  Defendant.

16

17          On November 15, 2018, Plaintiff filed a stipulation requesting an extension of time to file

18 his reply brief, currently due November 21, 2018. (ECF No. 15.) Pursuant to the stipulation of

19 the parties, IT IS HEREBY ORDERED that Plaintiff’s reply brief shall now be filed on or before
20 December 5, 2018.

21
     IT IS SO ORDERED.
22

23 Dated:     November 16, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                     1
